Title: From George Washington to Samuel Carr, 16 September 1782
From: Washington, George
To: Carr, Samuel


                  
                     
                     Head-Quarters Sir
                     Septr 16th 1782
                  
                  Complaint having lately been made to me by the Marquis de Vaudrueil commanding the Fleet of His most Christian Majesty in the Harbor of Boston, that numbers of his Seamen and Soldiers have deserted, and that he has Reason to believe many of them are engaged in the Continental Service.  These are to direct you to make immediate Enquiry among the Recruits which may be assembled at your place of Rendezvous, and if you discover any, either Soldiers or Sailors, belonging to the Service of France you are to send them immediately under proper Guard to Monsieur de la Tombe Consul of France at Boston—and you are in future, on no Account whatever, to pass any Foreigner, except he can produce full and satisfactory proof that he does not belong to the Army or Navy of France.  I am, Sir Your most obedt Servant
                  
                  
                     Go: Washington
                  
               